                Case 3:17-cv-05760-BHS Document 112 Filed 10/18/18 Page 1 of 4



 1                                                          HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   )
10                                              )
                          Plaintiff,            )     NO. 3:17-cv-05760-BHS
11                                              )
           vs.                                  )     JOINT AGREED MOTION TO MODIFY
12                                              )     THE EXPERT WITNESS DISCLOSURE
     KEVIN SYKES-BONNETT and SYKED              )     DATE AND THE REBUTTAL EXPERT
13   ECU TUNING INCORPORATED, a                 )     DISCLOSURE DATE
     Washington corporation,                    )
14
                                                )
                          Defendants.           )     NOTING DATE: OCTOBER 18, 2018
15

16          NOW COMES Plaintiff HP Tuners, LLC (“HPT”) and Defendants Kevin Sykes-Bonnet,
17   Syked ECU Tuning Incorporated and John Martinson (“Defendants”) (collectively, the “Parties”)
18   and hereby jointly move this Court to modify the Expert Witness Disclosure date and the
19   Rebuttal Expert Disclosure date entered in this case. In support thereof, the Parties state as
20   follows:
21          1.      At the recent hearing on the Parties’ respective motions for temporary restraining
22   order, the Court agreed to modify the Scheduling Order and instructed the parties to submit a
23   Proposed Order setting forth a new agreed upon Scheduling Order.
24          2.      In connection with the respective forms of the order submitted by Plaintiff and
25   Defendants, the Parties agreed and proposed an Expert Witness Disclosure Date of December 23,

     JOINT AGREED MOTION TO MODIFY THE EXPERT                   Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     WITNESS DISCLOSURE DATE AND THE REBUTTAL EXPERT                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
     DISCLOSURE DATE - 1
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
              Case 3:17-cv-05760-BHS Document 112 Filed 10/18/18 Page 2 of 4



 1   2018 and a Rebuttal Expert Witness Disclosure date of January 23, 2019. The proposed dates
 2   agreed upon by the Parties for the expert disclosures was based, in part, on the fact that neither
 3   side’s expert has been provided with source code of the other party for analysis.
 4           3.      However, in the Scheduling Order dated September 18, 2018, the Court set an
 5   Expert Disclosure date of October 22, 2018 and a Rebuttal Expert Disclosure date of November
 6   21, 2018.
 7           4.      The Parties hereby jointly move for an extension of these deadlines.
 8           5.      Currently, the Parties are working on an Addendum to the Stipulated Protective
 9   Order to govern the disclosure of source code to the other parties’ expert witness(es).
10           6.      The Parties are working to finalize the Addendum to the Stipulated Protective
11   Order in order to allow source code of each party to be examined by the opposing party’s expert
12   witness(es).
13           7.      To date, as noted above, neither side’s expert has been provided with access to
14   source code of the opposing party.
15           8.      Discovery in this matter does not close until December 31, 2018.
16           9.      An extension of the expert disclosure and rebuttal expert disclosure dates is in the
17   interest of all Parties to allow the Addendum to the Stipulated Protective Order to be finalized
18   and entered and to allow the merits of the issues raised in this matter to be fully and fairly
19   litigated by all Parties.
20           10.     The Parties wish to modify the expert disclosure schedule as follows:
21           CURRENT DEADLINE                                                PROPOSED DEADLINE
22           Disclosure of Expert Testimony
             under FRCP 26(a)(2) by October 22, 2018                         November 26, 2018
23
             Disclosure of Rebuttal Expert Testimony
24
             under FRCP 26(a)(2) by November 21, 2018                        December 28, 2018
25


     JOINT AGREED MOTION TO MODIFY THE EXPERT                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     WITNESS DISCLOSURE DATE AND THE REBUTTAL EXPERT                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
     DISCLOSURE DATE - 2
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
              Case 3:17-cv-05760-BHS Document 112 Filed 10/18/18 Page 3 of 4



 1          11.     Furthermore, the Parties request for the entry of a deadline of January 15, 2019 to
 2   conduct expert depositions.
 3          12.     These changes will not affect the currently scheduled trial date.
 4          13.     There is no prejudice to any party in connection with this request. The Parties
 5   agree that the modification to these deadlines is necessary and appropriate, and the motion is not
 6   being sought for improper purposes or purposes of delay.
 7          WHEREFORE, Plaintiff and Defendants respectfully pray for an order extending the
 8   deadline for the disclosure of Expert Testimony under FRCP 26(a)(2) to November 26, 2018 and
 9   for the disclosure of Rebuttal Expert Testimony under FRCP 26(a)(2) to December 28, 2018, and
10   for such other and further relief as this Court deems necessary and appropriate.
11   Dated: October 18, 2018                          Respectfully Submitted:
12   Attorneys for Plaintiff                          Attorneys for Defendants
     HP Tuners, LLC                                   Kevin Sykes-Bonnett,
13
                                                      Syked ECU Tuning Incorporated and
14
                                                      John Martinson
     By: s/ Andrew P. Bleiman____________
15   Andrew P. Bleiman (admitted pro hac vice)
     MARKS & KLEIN                                    By: s/Gregory F. Wesner____________
16   1363 Shermer Road, Suite 318                     Gregory F. Wesner, WSBA No. 30241
     Northbrook, Illinois 60062                       wesnerg@lanepowell.com
17   (312) 206-5162                                   LANE POWELL PC
     E-mail: andrew@marksklein.com                    1420 Fifth Avenue, Suite 4200
18                                                    PO Box 91302
                                                      Seattle, WA 98111-9402
19
     Stephen G. Leatham, WSBA #15572                  Telephone: 206-223-7000
     HEURLIN, POTTER, JAHN, LEATHAM,                  Facsimile: 206-223-7107
20
     HOLTMANN & STOKER, P.S.
21   E-mail: sgl@hpl-law.com
     211 E. McLoughlin Boulevard, Suite 100
22   Vancouver, WA 98663
     Telephone: (360) 750-7547
23   Facsimile: (360) 750-7548

24

25


     JOINT AGREED MOTION TO MODIFY THE EXPERT                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     WITNESS DISCLOSURE DATE AND THE REBUTTAL EXPERT                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
     DISCLOSURE DATE - 3
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 112 Filed 10/18/18 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on October 18, 2018, I caused the foregoing to be electronically filed
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4   to all Counsel of Record.
 5

 6
                                                      s/ Andrew P. Bleiman
 7
                                                      Andrew P. Bleiman (admitted pro hac vice)
                                                      MARKS & KLEIN
 8                                                    1363 Shermer Road, Suite 318
                                                      Northbrook, Illinois 60062
 9                                                    (312) 206-5162
                                                      E-mail: andrew@marksklein.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     JOINT AGREED MOTION TO MODIFY THE EXPERT                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     WITNESS DISCLOSURE DATE AND THE REBUTTAL EXPERT                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
     DISCLOSURE DATE - 4
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
